                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION

CHRISTOPHER THAXTON,

      Plaintiff,

v.                                                   Case No. 5:20cv3-TKW-EMT
JACKSON COUNTY CORRECTIONAL
FACILITY,

      Defendant.
                                           /

                                     ORDER

      This case is before the Court based upon the magistrate judge’s Report and

Recommendation (R&R) (Doc. 7) and Plaintiff’s motion to stay (Doc. 8). The

motion to stay challenges the reasoning in the R&R and, therefore, will be treated as

Plaintiff’s objection to the R&R. See Fed. R. Civ. P. 72(b)(2).

      Plaintiff argues that, contrary to the magistrate judge’s decision, the Younger

abstention doctrine does not apply here because he not challenging the underlying

civil contempt order, but rather he is “contesting [Defendant’s] right to ignore [his]

Writ of Habeas Corpus.” See Doc. 8 at 1. Plaintiff does not explain how Defendant

ignored his habeas petition, and contrary to the assertion quoted above, both the

original (Doc. 1) and amended (Doc. 5) petitions only challenge the legality of the

underlying civil contempt order. That challenge must be pursued in the state court
system, not the federal courts. See, e.g., Brown v. Coffin, 766 F. App’x 929 (11th

Cir. 2019); Pompey v. Broward Cnty., 95 F.3d 1543 (11th Cir. 1996).

      Accordingly, based on the Court’s de novo review of the issues raised in the

motion to stay, see Fed. R. Civ. P. 72(b)(3), it is

      ORDERED that:

      1.     Plaintiff’s motion to stay (Doc. 8) is treated as his objection to the

             R&R and the objection is overruled.

      2.     The R&R (Doc. 7) is adopted and incorporated by reference in this

             Order.

      3.     This case is DISMISSED, and the Clerk shall close the file.

      DONE and ORDERED this 18th day of February, 2020.

                                   T. Kent Wetherell, II
                                  T. KENT WETHERELL, II
                                  UNITED STATES DISTRICT JUDGE




                                           2
